MEMORANDUM DECISION
                                                                 Jun 02 2015, 9:15 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Ryan W. Tanselle                                          Gregory F. Zoeller
Capper Tulley & Reimondo                                  Attorney General of Indiana
Brownsburg, Indiana
                                                          Jonathan R. Sichtermann
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Antione Nelson,                                           June 2, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          32A04-1409-CR-454
        v.                                                Appeal from the Hendricks Superior
                                                          Court.
State of Indiana,                                         The Honorable Karen M. Love,
                                                          Judge.
Appellee-Plaintiff.
                                                          Cause No. 32D03-1404-CM-314




Riley, Judge




Court of Appeals of Indiana | Memorandum Decision | 32A04-1409-CR-454 | June 2, 2015     Page 1 of 8
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Antione D. Nelson (Nelson), appeals his sentence

      following his conviction for driving while suspended, a Class A misdemeanor,

      Ind. Code § 9-24-19-2 (2013).


[2]   We affirm.


                                                     ISSUE

[3]   Nelson raises one issue on appeal, which we restate as follows: Whether

      Nelson’s sentence is inappropriate in light of the nature of the offense and his

      character.


                           FACTS AND PROCEDURAL HISTORY

[4]   At approximately 10:25 a.m. on April 25, 2013, Officer Aaron Teare (Officer

      Teare) of the Plainfield Police Department observed a blue Dodge Caravan

      stopped at a red light at the intersection of Stafford Road and State Road 267 in

      Plainfield, Hendricks County, Indiana. Officer Teare ran a routine license plate

      check on the vehicle and learned that the plate was actually registered to a

      white 1999 Pontiac Bonneville and had expired eleven days earlier. As a result,

      Officer Teare initiated a traffic stop.


[5]   The driver of the blue van—later identified as Nelson—provided Officer Teare

      with a Missouri identification card, explained that he had an Indiana

      identification card on file, and admitted that he did not have proof of insurance.

      Court of Appeals of Indiana | Memorandum Decision | 32A04-1409-CR-454 | June 2, 2015   Page 2 of 8
      Nelson also indicated that he had an active warrant out of California for auto

      theft. When Officer Teare searched Nelson’s information through the Indiana

      Bureau of Motor Vehicles, the records indicated that Nelson had only a

      learner’s permit, which had been suspended and subsequently expired on

      September 30, 2010.


[6]   On May 1, 2013, the State filed an Information, charging Nelson with Count I,

      driving while suspended, a Class A misdemeanor, I.C. § 9-24-19-2. The State

      also filed a Complaint and Summons, charging Nelson with Count II, operating

      a vehicle without proof of financial responsibility, a Class A infraction, I.C. § 9-

      25-8-2(a); Count III, learner’s permit violation, a Class C infraction, I.C. §§ 9-

      24-7-4; -6; Count IV, operating a vehicle with a registration number belonging

      to another vehicle, a Class C infraction, I.C. §§ 9-18-2-27(a)(1); -40(b); and

      Count V, operating a vehicle with an expired license plate, a Class C infraction,

      I.C. §§ 9-18-2-7(d); -40(b).


[7]   On September 18, 2014, the trial court conducted a bench trial. As a defense,

      Nelson insisted that he had not been driving the vehicle but was simply riding

      with his friend. However, footage from Officer Teare’s dash camera clearly

      revealed that Nelson was the driver. At the close of the evidence, the trial court

      found Nelson guilty on all Counts. On September 22, 2014, the trial court held

      a sentencing hearing. After merging Counts II through V into Count I, driving

      while suspended as a Class A misdemeanor, the trial court ordered Nelson to

      spend thirty days in the Hendricks County Jail and ordered the suspension of

      his license for 180 days. On September 26, 2014, Nelson filed an emergency

      Court of Appeals of Indiana | Memorandum Decision | 32A04-1409-CR-454 | June 2, 2015   Page 3 of 8
      motion to stay his sentence pending appeal, which the trial court denied on

      September 30, 2014. However, on October 8, 2014, the trial court granted

      Nelson’s motion to stay the suspension of his driving privileges pending appeal.


[8]   Nelson now appeals. Additional facts will be provided as necessary.1


                                   DISCUSSION AND DECISION

[9]   Nelson claims that his sentence is inappropriate based on the nature of the

      offense and his character. In this case, Nelson’s sentence of incarceration for

      thirty days and license suspension for 180 days was well within the statutory

      parameters for a Class A misdemeanor. See I.C. § 35-50-3-2 (2013) (providing

      that a Class A misdemeanor is punishable by imprisonment “for a fixed term of

      not more than one (1) year”); I.C. § 9-24-19-5(a) (“In addition to any other

      penalty imposed for a conviction under this chapter, the court shall recommend

      that the person’s driving privileges be suspended for a fixed period of not less

      than ninety (90) days and not more than two (2) years.”). Nevertheless, even

      where the trial court imposes a statutorily permissible sentence, our court may

      revise the sentence if, “after due consideration of the trial court’s decision,” we




      1
        The amended version of Indiana Administrative Rule 9 became effective as of January 1, 2015, and
      requires, in part, that the “[c]omplete Social Security Numbers of living persons” be excluded from public
      access. Ind. Admin. Rule 9(G)(2)(f). Here, several of the exhibits contain unredacted Social Security
      Numbers. As we acquired jurisdiction over this case on October 2, 2014, prior to the applicability of
      amended Administrative Rule 9(G), we would simply remind the parties to take notice of its requirements for
      future compliance.

      Court of Appeals of Indiana | Memorandum Decision | 32A04-1409-CR-454 | June 2, 2015            Page 4 of 8
       find “that the sentence is inappropriate in light of the nature of the offense and

       the character of the offender.” Ind. Appellate Rule 7(B).


[10]   Whether we determine that a sentence is appropriate “turns on our sense of the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and myriad other factors that come to light in a given case.” Cardwell v.

       State, 895 N.E.2d 1219, 1224 (Ind. 2008). On review, we focus on the length of

       the aggregate sentence and how it is to be served. Id. Ultimately, our goal is

       “to attempt to leaven the outliers[] and identify some guiding principles for trial

       courts and those charged with improvement of the sentencing statutes, . . . not

       to achieve a perceived ‘correct’ result in each case.” Id.


[11]   We first note that Nelson has already completed his thirty-day period of

       incarceration. As our court previously explained,

               where the principal questions at issue cease to be of real controversy
               between the parties, the errors assigned become moot questions and
               this court will not retain jurisdiction to decide them. Stated differently,
               when we are unable to provide effective relief upon an issue, the issue
               is deemed moot, and we will not reverse the trial court’s determination
               where absolutely no change in the status quo will result.
       Bell v. State, 1 N.E.3d 190, 192 (Ind. Ct. App. 2013). Even if we were to agree

       with Nelson that a reduction of his thirty-day sentence is appropriate, it would

       result in no change to the status quo. Therefore, we find that this issue is moot.


[12]   Nonetheless, while “moot cases are usually dismissed, Indiana courts have long

       recognized that a case may be decided on its merits under an exception to the

       general rule when the case involves questions of ‘great public interest.’

       Court of Appeals of Indiana | Memorandum Decision | 32A04-1409-CR-454 | June 2, 2015   Page 5 of 8
       Typically, cases falling in the ‘great public interest’ exception contain issues

       likely to recur.” In re Commitment of J.B., 766 N.E.2d 795, 798 (Ind. Ct. App.

       2002) (internal citation and quotation marks omitted). Here, Nelson does not

       assert that his sentence involves a question of great public interest. Rather, he

       argues that the sentence should be reduced, with the reduction to be applied “to

       his pending perjury case in Hendricks County, as he was taken in[to] custody

       on both this matter at hand and the pending perjury case after his sentencing

       hearing.” (Appellant’s Br. p. 8). The record contains no information regarding

       the pending perjury case. Furthermore, we find the fact that the trial court

       imposed a sentence that is far less than the statutory maximum for a Class A

       misdemeanor hardly qualifies as a matter of great public interest.


[13]   On the other hand, because the trial court stayed the suspension of Nelson’s

       driving privileges pending appeal, this issue is properly before our court. On

       appeal, Nelson requests that we reduce the suspension of his driving privileges

       from 180 days to ninety days—i.e., the statutory minimum. See I.C. § 9-24-19-

       5(a). Nelson contends that he “was not engaged in dangerous, risky, reckless,

       or otherwise unsafe driving” and that “he has not been in trouble for years and

       that he was living on his own and raising a child.” (Appellant’s Br. pp. 6-7).

       According to Nelson, these considerations warrant a lesser penalty. We

       disagree.


[14]   The nature of the offense is that Nelson was driving a vehicle on a learner’s

       permit that was both suspended and expired. He did not have proof of

       insurance, and he was using an expired license plate that was registered to

       Court of Appeals of Indiana | Memorandum Decision | 32A04-1409-CR-454 | June 2, 2015   Page 6 of 8
       another vehicle. As to character of the offender, we find that Nelson has a

       substantial history of non-compliance with Indiana’s driving laws. In March of

       2005, Nelson was issued a learner’s permit, which was suspended just two

       months later for failure to pay on a seatbelt violation. In September of 2009,

       Nelson renewed his learner’s permit, which was again suspended in April of

       2010. Since that time, he has not held a valid license or permit; yet, he has

       continued to drive. Since 2010, Nelson has been convicted of driving on that

       suspended learner’s permit on six different occasions. Additionally, Nelson

       was cited numerous times for failing to file insurance and for failing to appear

       for a driver safety program.


[15]   We find that Nelson’s habitual disregard for the law is further exhibited by the

       fact that he has not attempted to resolve his outstanding auto theft warrant in

       California. Moreover, unaware of the fact that Officer Teare had video-

       recorded the entire traffic stop, Nelson flagrantly lied to the court about the fact

       that he was the driver of the vehicle. Thus, we find that Nelson’s 180-day

       license suspension is appropriate given the nature of the offense and his

       character.


                                               CONCLUSION

[16]   Based on the foregoing, we conclude that Nelson’s claim that his thirty-day

       sentence is inappropriate is moot; however, we conclude that his 180-day

       driver’s license suspension is appropriate in light of the nature of the offense

       and character of the offender.



       Court of Appeals of Indiana | Memorandum Decision | 32A04-1409-CR-454 | June 2, 2015   Page 7 of 8
[17]   Affirmed.


[18]   Bailey, J. and Barnes, J. concur




       Court of Appeals of Indiana | Memorandum Decision | 32A04-1409-CR-454 | June 2, 2015   Page 8 of 8